                Case 3:20-cv-07869-RS Document 47 Filed 01/13/21 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 VALERIE E. SMITH (NYBN 5112164)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-6985
 6        FAX: (415) 436-7234
          valerie.smith2@usdoj.gov
 7
   Attorneys for Defendant
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN FRANCISCO DIVISION
11

12   ALINE ANUNCIATO, et al.,                ) CASE NO. 20-CV-07869 -RS
                                             )
13           Plaintiffs,                     ) STIPULATION AND ORDER EXTENDING
                                             ) DEFENDANTS’ TIME TO RESPOND TO
14      v.                                   ) THE AMENDED COMPLAINT
                                             )
15   DONALD J. TRUMP, et al.,                )
                                             )
16           Defendants.                     )
                                             )
17

18
19

20

21

22

23

24

25

26

27

28

     STIP. TO EXTEND TIME TO RESPOND TO AMENDED COMPL. AND [PROPOSED] ORDER
     20-CV-7869 RS
               Case 3:20-cv-07869-RS Document 47 Filed 01/13/21 Page 2 of 3




 1                                              STIPULATION

 2          WHEREAS, Plaintiffs, filed their Complaint on November 9, 2020 and Amended Complaint on

 3 November 30, 2020. ECF Nos. 1, 16.

 4          WHEREAS, Defendants’ response to the Amended Complaint is currently due on January 19,

 5 2021.

 6          WHEREAS, pursuant to Local Civil Rule 6-2, the parties, through the undersigned counsel, agree

 7 and stipulate to extend the government’s time to answer or otherwise respond to the Amended Complaint,

 8 from January 19, 2021 to February 19, 2021.

 9          IT IS SO STIPULATED.

10

11 DATED: January 12, 2021                               Respectfully submitted,

12                                                       DAVID L. ANDERSON
                                                         United States Attorney
13

14                                                       /s/ Valerie E. Smith
                                                         VALERIE E. SMITH
15                                                       Assistant United States Attorney
                                                         Attorneys for Defendant
16

17 DATED: January 12, 2021

18                                                        By: /s/ Charles H. Kuck
19                                                        CHARLES H. KUCK
                                                          Kuck Baxter Immigration L.L.C.
20                                                        365 Northridge Road, Ste. 300
                                                          Atlanta, GA 30350
21                                                        Ph: (404) 816-8611
                                                          Fax: (404) 816-8615
22                                                        ckuck@immigration.net
                                                          (Appearing Pro Hac Vice)
23

24

25
   *In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests that each signatory has
26 concurred in the filing of this document.

27

28

     STIP. TO EXTEND TIME TO RESPOND TO AMENDED COMPL. AND [PROPOSED] ORDER
     20-CV-7869 RS
              Case 3:20-cv-07869-RS Document 47 Filed 01/13/21 Page 3 of 3




 1                                        ORDER

 2          PURSUANT TO STIPULATION, Defendants’ time to answer or otherwise respond to the

 3          Amended Complaint is extended from January 19, 2021 to February 19, 2021. IT IS SO

 4          ORDERED.

 5

 6 Dated:    January 13, 2021

 7

 8                                     THE HONORABLE RICHARD SEEBORG
                                       United States District Judge
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     STIP. TO EXTEND TIME TO RESPOND TO AMENDED COMPL. AND [PROPOSED] ORDER
     20-CV-7869 RS
